STONE, Judge
(concurring in result).
I heartily concur in the result reached in the principal opinion, which, as my erudite colleague properly points out, “necessarily involves the determination of the credibility of the appellant and her daughter Jane,” a matter “within the province of the Director.” But, to his subsequent comments reflecting an ingenious design to challenge and undermine the basic principle that “any * * * fact finding administrative agency, passes upon the credibility of the witnesses and may decide a claim solely upon a finding of lack of credibility of uncontradicted and unimpeached testimony offered in support of the claim”, so stated by our Supreme Court, en banc, in Scott v. Wheelock Bros., 357 Mo. 480, 209 S.W.2d 149, 151(3), recognized in a long line of recent cases cited in Norman v. State Department of Public Health and Welfare Mo.App., 283 S.W.2d 143, 146(4, *5675), and again approved by our Supreme Court, en banc, in Ellis v. State Department of Public Health and Welfare, Mo., 285 S.W.2d 634, I record this respectful, but nonetheless emphatic, protest.